Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1, 3, 6, 9, 11, 15, 17 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yutaka, JP2009068592, in view of Nyberg, USP 2,989,353.
Regarding claim 1, Yutaka discloses a self-aligning roller bearing, comprising: an inner bearing ring (2/2a); an outer bearing ring (1); at least one row of roller elements (3) interposed in-between said inner and said outer bearing ring; and a cage (4a/4b) comprising a ring-formed first cage portion (7a) and a plurality of distributed cage pocket bars (8a) protruding axially outwardly from an axial side face of said first cage portion, delimiting a plurality of cage pockets (9) for said roller elements, wherein said side face comprises one or more protrusions (13) configured to respectively abut a region of an axial end face of a respective roller element, which region comprises at least a radial centre of said roller element, wherein said one or more protrusions are configured for guiding said respective roller into correct axial position (provides and abut that keep the roller in the correct position along the axial direction), and said one or more protrusions respectively has a maximum extension in a normal direction exceeding at least 0.5% of a diameter (d) of said roller elements (paragraph 0012 states near the end that the protrusion amount of the convex part is about 0.1-0.5mm and early in paragraph 0012 this range, in referencing another part with the same dimensions, is within 0.4-2% of the roller diameter thus Yutaka anticipates these limitations) and wherein the first region of the axial end face of the respective roller is up to 50% of a radius of the respective roller element (the first region is defined earlier in the claim as the part where the protrusion contacts, the protrusion in Yutaka is illustrated as significantly smaller than the roller, so much so that it is barely visible in figures 1 and 5, the contact area with this protrusion would be capped by the size of the protrusion and this is clearly less than 50% of the radius of the roller element in figures 1 and 5).
As noted in the previous office actions Yutaka does not disclose that the end face of the roller is free of a central recess (see further note below).
Nyberg teaches that a guiding protrusion/biasing element on the surface of a bearing cage can be placed in contact with a flat end of a rolling element (see Figure 6, 41 contacts the flat end face of 34).
It would have been obvious to one having ordinary skill in the art to modify Yutaka and use a rolling element with a flat end face that is free of a central recess, as taught by Yutaka, since substituting between different known rollers provides the same predictable result of interfacing the roller with the cage structure in a manner that provides a guiding protrusion that acts to keep the roller in the proper axial position.  In addition the use of the protrusion on the flat end surface provides for reducing friction while still providing satisfactory guidance of the rollers (as addressed by Nyberg, column 1, lines 48-57).
NOTE:  The prior office action indicated what appears as a recess in the drawings, such as on the right of figure 5 in Yutaka, however in further reviewing the document what appears to be curved lines indication a dimple or even a protrusion (on the left of 5 at 13) might in fact be the lead lines for the reference character, however the disclosure makes no mention of the actual shape of the end face of the roller.  In light of the quality of the drawings and the lack of any sufficient disclosure about the particular feature it cannot be said with certainty that the end of the roller is truly free of a recess or dimple thus the above rejection has been made.
ADDITIONAL NOTE: with regards to the newly added limitation Nyberg also clearly shows that the area of contact with the protrusion is less than 50% of the radius of the roller as the protrusion is significantly smaller than 50% of the radius of the roller.
Regarding claim 3, Yutaka discloses that said one or more protrusions respectively has a shape free from edges, wherein the shape of a truncated sphere (see paragraph 0026 the “convex portion”, by definition a convex portion is a spherical shape and thus would be free of edges and thus a spherical shape free of edges is anticipated by the disclosure of Yutaka).
Regarding claim 6, Yutaka discloses that said one or more protrusions respectively has a maximum extension in a normal direction exceeding at least 1% of said roller diameter (d) (paragraph 0012 states near the end that the protrusion amount of the convex part is about 0.1-0.5mm and early in paragraph 0012 this range, in referencing another part with the same dimensions, is within 0.4-2% of the roller diameter thus Yutaka anticipates these limitations).
Regarding claim 9, Yutaka discloses that said one or more protrusions together with the first cage portion form a single entity (as illustrated the first cage portion and the protrusion, 7a and 13, are one single part).
Regarding claim 11, Yutaka discloses that said one or more protrusions are distributed along said side face such that a respective protrusion is provided for each cage pocket (one protrusion per pocket is what is being disclosed by Yutaka).
Regarding claim 15, Yutaka discloses said self-aligning roller bearing is configured for rotating speeds higher than a threshold orbital speed at which said roller elements are affected by centrifugal forces that exceeds the gravity forces (Yutaka discloses that the bearing is for a high speed drive and thus as best discernible would be “configured” for high rotating speeds in the same manner as the instant application).
Regarding claim 17, Yukata discloses that said self-aligning roller bearing is a double row self-aligning roller bearing with two rows of roller elements, wherein the double row self-aligning roller bearing is a spherical double-row bearing, without a guide ring, flange and/or rib (see Figure 1, as illustrated the bearing does not include a guide ring, flange or rib).
Regarding claim 19, Yutaka discloses a cage for a self-aligning roller bearing having a plurality of roller elements (3), comprising: a ring-formed first cage portion (7a) and a plurality of distributed cage pocket bars (8a) protruding axially outwardly from an axial side face of said first cage portion, delimiting a plurality of cage pockets (9) for said roller elements, wherein said axial side face comprises one or more protrusions (13) configured to respectively abut a region of an axial end face of a respective roller element, which region comprises at least a radial centre of said roller element (see paragraph 0026 of translation provided by Applicant, it is noted that Yutaka discloses a recess in the end of the roller that interacts with the protrusion, however this recess is still part of the axial end face and forms the abutting region), wherein the protrusions are configured for guiding a said roller element into correct axial position (maintains proper spacing) and said one or more protrusions respectively has a maximum extension in a normal direction exceeding at least 0.5% of a diameter (d) of said roller elements (paragraph 0012 states near the end that the protrusion amount of the convex part is about 0.1-0.5mm and early in paragraph 0012 this range, in referencing another part with the same dimensions, is within 0.4-2% of the roller diameter thus Yutaka anticipates these limitations) and wherein the first region of the axial end face of the respective roller is up to 50% of a radius of the respective roller element (the first region is defined earlier in the claim as the part where the protrusion contacts, the protrusion in Yutaka is illustrated as significantly smaller than the roller, so much so that it is barely visible in figures 1 and 5, the contact area with this protrusion would be capped by the size of the protrusion and this is clearly less than 50% of the radius of the roller element in figures 1 and 5).
As noted in the previous office actions Yutaka does not disclose that the end face of the roller is free of a central recess (see further note below).
Nyberg teaches that a guiding protrusion/biasing element on the surface of a bearing cage can be placed in contact with a flat end of a rolling element (see Figure 6, 41 contacts the flat end face of 34).
It would have been obvious to one having ordinary skill in the art to modify Yutaka and use a rolling element with a flat end face that is free of a central recess, as taught by Yutaka, since substituting between different known rollers provides the same predictable result of interfacing the roller with the cage structure in a manner that provides a guiding protrusion that acts to keep the roller in the proper axial position.  In addition the use of the protrusion on the flat end surface provides for reducing friction while still providing satisfactory guidance of the rollers (as addressed by Nyberg, column 1, lines 48-57).

Regarding claims 20 and 21, Yutaka discloses a cage for a self-aligning roller bearing, comprising: a ring-formed first cage portion (7a) and a plurality of distributed cage pocket bars (8a) protruding axially outwardly from an axial side face of said first cage portion, delimiting a plurality of cage pockets (9) for said roller elements, wherein said axial side face comprises one or more protrusions (13) configured to respectively abut a region of an axial end face of a respective roller element, which region comprises at least a radial centre of said roller element, wherein that said one or more protrusions are configured for guiding said respective roller element into correct axial position (the protrusion as is preforms this function), wherein said one or more protrusions respectively has a shape free from edges,  wherein the first region of the axial end face of the respective roller is up to 50% of a radius of the respective roller element (the first region is defined earlier in the claim as the part where the protrusion contacts, the protrusion in Yutaka is illustrated as significantly smaller than the roller, so much so that it is barely visible in figures 1 and 5, the contact area with this protrusion would be capped by the size of the protrusion and this is clearly less than 50% of the radius of the roller element in figures 1 and 5) and wherein said one or more protrusions respectively has a maximum extension in a normal direction exceeding at least 0.5% of a diameter (d) of said roller elements [clm 20] or exceeding at least 1% [clm 21] (paragraph 0012 states near the end that the protrusion amount of the convex part is about 0.1-0.5mm and early in paragraph 0012 this range, in referencing another part with the same dimensions, is within 0.4-2% of the roller diameter thus Yutaka anticipates this limitation).
As noted in the previous office actions Yutaka does not disclose that the end face of the roller is free of a central recess (see further note below).
Nyberg teaches that a guiding protrusion/biasing element on the surface of a bearing cage can be placed in contact with a flat end of a rolling element (see Figure 6, 41 contacts the flat end face of 34).
It would have been obvious to one having ordinary skill in the art to modify Yutaka and use a rolling element with a flat end face that is free of a central recess, as taught by Yutaka, since substituting between different known rollers provides the same predictable result of interfacing the roller with the cage structure in a manner that provides a guiding protrusion that acts to keep the roller in the proper axial position.  In addition the use of the protrusion on the flat end surface provides for reducing friction while still providing satisfactory guidance of the rollers (as addressed by Nyberg, column 1, lines 48-57).
Regarding claim 22, Yutaka in view of Nyberg discloses that the end face of the roller is flat (as taught by Nyberg, figure 6).

Claims 7, 8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yutaka, JP2009068592, in view of Nyberg, USP 2,989,353, as applied above and further in view of Hert, WO2018/146410 (see USP 10,781,860 for line citations).
Regarding claims 7 and 8, Yutaka in view of Nyberg does not disclose that said one or more protrusions comprise a polymer material. (It is noted that Nyberg discloses plastic but not specifically a polymer).
Hert teaches a self-aligning roller bearing cage where at least a portion of said cage or all of the cage comprises a polymer, specifically PEEK (see column 5, lines 25-29).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Yutaka in view of Nyberg and make the bearing cage, as a whole, out of any previously known material, including a polymer in the form of PEEK, as taught by Hert, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is further noted that the instant application states that the polymers are common material for cages and includes PEEK as one of the materials, using a common material is not inventive.
Regarding claim 10, Yutaka discloses that said one or more protrusions together with the first cage portion form a single entity (as illustrated the first cage portion and the protrusion, 7a and 13, are one single part).
Regarding claim 12, Yutaka discloses that said one or more protrusions are distributed along said side face such that a respective protrusion is provided for each cage pocket (one protrusion per pocket is what is being disclosed by Yutaka).

Claims 13, 14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yutaka, JP2009068592, in view of Nyberg, USP 2,989,353, as applied to claim 1, and further in view of JP2015-121236 (JP’236) OR Yutaka, JP2009068592, in view of Nyberg, USP 2,989,353 and Hert, WO2018/146410, as applied to claim 12 above, and further in view of JP2015-121236 (JP’236).
Regarding claims 13 and 14, Yutaka does not disclose that said cage further comprises a ring-formed second cage portion axially parallel with said first ring portion, said second cage portion connecting together end portions of said cage pocket bars axially.
JP’236 teaches that a cage in a self-aligning bearing with two ring portions (61 and 62), one on each side of the roller (5), see figures 1 and 8 for example, is a known alternative for a comb type cage or a cage without a second ring portion (figure 9).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Yutaka and add a second cage portion on the opposite side of the roller element from the first, thus forming a window type cage rather than a comb type cage, since substituting between known alternative cages both disclosed as usable in a self-aligning bearing, as disclosed by JP’236 which shows both times in figures 1, 8 and 9, is within the level of ordinary skill and provides the predictable result of further limiting axial movement of the roller and providing a greater degree of control and stability to the roller movement.  
Regarding claim 16, Yutaka discloses that said self-aligning roller bearing is configured for rotating speeds higher than a threshold orbital speed at which said roller elements are affected by centrifugal forces that exceeds the gravity forces (Yutaka discloses that the bearing is for a high speed drive and thus as best discernible would be “adapted” for high rotating speeds in the same manner as the instant application).
Regarding claim 18, Yukata discloses that said self-aligning roller bearing is a double row self-aligning roller bearing with two rows of roller elements, wherein the double row self-aligning roller bearing is a spherical double-row bearing, without a guide ring, flange and/or rib (see Figure 1, as illustrated the bearing does not include a guide ring, flange or rib).
Response to Arguments
Applicant's arguments filed on July 26, 2022  have been fully considered but they are not persuasive.
Applicant’s argument is that the prior art of record does not address the newly added limitation and that this dimension ensures abutment during use, displacement and skewing of the roller.  Specifically Applicant states that the references are silent to these dimensions.
First, a reference does not need to explicitly state a feature to anticipate or render obvious the limitation.  In this case, as explained above, protrusions of the prior art are significantly smaller than the roller as illustrated to the extent that they clearly contact in a first region that is than 50% of the radius of the roller.  The claim first defines the first region as the area of abutment of the protrusion on the roller, lines 9-11 of claim 1 for example, this requires that the area to be considered the first region only has to be where the protrusion contacts, this is what the references are clearly showing.
Applicant is arguing as if the claim is limited to define a first region that occupies up to 50% of the end face of the roller and then the protrusion can only contact within that region but that is not how the claim limitations are being presented and is thus not limited to such an interpretation.  By first defining the protrusion and stating that it abuts “a first region” the first region can simply be limited to the location where the two parts abut and not define a larger region as Applicant appears to be attempting to argue.  However, even if the claims were amended the prior art would still render obvious the claimed invention since the protrusions contact in the center of the roller they would always fall within the region defined by 50% of the roller diameter.  Even if tolerances were to cause the protrusions of the prior art to shift off center the protrusion would still contact in the center region of the roller, to move to a region that is more than 50% of the radius away from the center of the roller would require tolerances that would cause extensive movement of the roller.  Nyberg illustrates no gap in figure 7 and thus these rollers would not move much within the pocket and would stay within the contact region.  Yutaka shows a tolerance dimension t but based on the size of this the movement would still be relatively small and stay within the central region of the roller.
Applicant also states that the relative dimensions of the claimed device perform differently than the prior art and provides a patentable distinction, however this argument isn’t supported by any further explanation other than what is stated earlier about what the dimension allows for.  The claim limitation is “up to 50%” which is a maximum, since the protrusions in the prior art are clearly smaller and contact an area that is smaller than 50% the structure defined by the claim is rejected.  Applicant is arguing that there would be a functional difference, however a functional difference, if there is one, would not structurally distinguish the claim over the prior art of record.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656